Exhibit 10.21

IDR PURCHASE AGREEMENT

by and among

The 2004 Irrevocable agreement of trust of Joseph V. Topper, SR.,

and

The 2008 Irrevocable Agreement of Trust of John B. Reilly, JR.,

as IDR Sellers,

CST BRANDS Holdings, LLC,

as IDR Buyer,

and

CST BRANDS, INC.

Dated as of August 6, 2014



--------------------------------------------------------------------------------

ARTICLE I SALE AND PURCHASE   1   

Section 1.1

Agreement to Sell and to Purchase   1   

Section 1.2

Deliveries at Closing   2   

Section 1.3

Purchase Price   3   

Section 1.4

Transfer Restriction   4    ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE IDR
SELLERS   4   

Section 2.1

Organization; Qualification   4   

Section 2.2

Validity of Agreement; Authorization   4   

Section 2.3

No Conflict or Violation   5   

Section 2.4

Consents and Approvals   5   

Section 2.5

Ownership of IDRs   5   

Section 2.6

Capitalization of the IDR Holders   5   

Section 2.7

Litigation   6   

Section 2.8

Solvency   6   

Section 2.9

Brokers   6   

Section 2.10

Investment Intent; Investment Experience; Restricted Securities   6   

Section 2.11

Operation of IDR Holders   6    ARTICLE III REPRESENTATIONS AND WARRANTIES OF
CST AND THE IDR BUYER   6   

Section 3.1

Organization; Qualification   7   

Section 3.2

Validity of Agreement; Authorization   7   

Section 3.3

No Conflict or Violation   7   

Section 3.4

Consents and Approvals   7   

Section 3.5

Brokers   8   

Section 3.6

IDR Buyer Status   8   

Section 3.7

Investment Intent; Investment Experience; Restricted Securities   8   

Section 3.8

Share Issuance   8   

Section 3.9

Financial Statements; Buyer SEC Reports   8   

Section 3.10

Controls   8   

Section 3.11

Absence of Certain Changes or Events   9   

Section 3.12

Compliance with Law   9   

Section 3.13

Absence of Undisclosed Liabilities   9   

Section 3.14

Regulatory Matters   9   

Section 3.15

Litigation   9    ARTICLE IV COVENANTS   9   

Section 4.1

Conduct of Business of CST   9   

Section 4.2

Consents and Approvals   10   

Section 4.3

Further Assurances   10   

Section 4.4

Commercially Reasonable Efforts   10   

Section 4.5

Notice of Certain Events   10   

Section 4.6

Confidential Information   11   

Section 4.7

Transfer Taxes   12   

Section 4.8

Post-Closing Payments to IDR Sellers   12   

Section 4.9

No Solicitation   12   

Section 4.10

Employee Matters   13   

Section 4.11

Litigation Support   13   

Section 4.12

Closing Date Ancillary Agreements   13   



--------------------------------------------------------------------------------

ARTICLE V CONDITIONS TO CLOSING   13   

Section 5.1

Shared Conditions to the Parties’ Obligations   13   

Section 5.2

Conditions to CST’s and the IDR Buyer’s Obligations   14   

Section 5.3

Conditions to the IDR Sellers’ Obligations   14    ARTICLE VI TERMINATIONS   15
  

Section 6.1

Termination of Agreement   15   

Section 6.2

Effect of Termination   16   

Section 6.3

Specific Performance   16    ARTICLE VII SURVIVAL; INDEMNIFICATION   16   

Section 7.1

Survival   16   

Section 7.2

Indemnification   16   

Section 7.3

Procedures   18   

Section 7.4

No Speculative Damages   18   

Section 7.5

Remedy   19   

Section 7.6

Tax Treatment of Indemnity Payments   19    ARTICLE VIII MISCELLANEOUS
PROVISIONS   19   

Section 8.1

Publicity   19   

Section 8.2

Successors and Assigns; Third-Party Beneficiaries   19   

Section 8.3

Fees and Expenses   19   

Section 8.4

Notices   19   

Section 8.5

Entire Agreement   20   

Section 8.6

Waivers and Amendments   20   

Section 8.7

Severability   20   

Section 8.8

Titles and Headings   21   

Section 8.9

Signatures and Counterparts   21   

Section 8.10

Post-Closing Enforcement of the Agreement; Damages   21   

Section 8.11

Governing Law   21   

Section 8.12

Disclosure   21   

Section 8.13

Consent to Jurisdiction   21   

Section 8.14

Waiver of Trial by Jury   21   

Section 8.15

Construction   22    ARTICLE IX DEFINITIONS   22   



--------------------------------------------------------------------------------

Exhibits and Schedules Exhibit A

Form of Registration Rights Agreement

Exhibit B

Form of Voting Agreement

Schedule 2.3

Conflict or Violation of the IDR Sellers

Schedule 2.4

Consents and Approvals of the IDR Sellers

Schedule 2.5

IDR Encumbrances

Schedule 3.3

CST Conflict or Violation

Schedule 3.11

CST Absence of Certain Changes or Events

Schedule 3.13

CST Absence of Undisclosed Liabilities

Schedule 3.15

CST Litigation

Schedule 4.1(a)

CST Covenant to Conduct of Business

Schedule 4.1(b)

CST Restrictive Covenant to Conduct of Business



--------------------------------------------------------------------------------

IDR PURCHASE AGREEMENT

This IDR PURCHASE AGREEMENT (this “Agreement”), dated as of August 6, 2014 (the
“Execution Date”), is entered into by and among the 2004 Irrevocable Agreement
of Trust of Joseph V. Topper, Sr. (the “Topper Trust”), the 2008 Irrevocable
Agreement of Trust of John B. Reilly, Jr. (the “Reilly Trust” and together with
the Topper Trust, the “IDR Sellers”), CST Brands Holdings, LLC, a Delaware
limited liability company and a wholly owned indirect subsidiary of CST (“IDR
Buyer”), and CST Brands, Inc., a Delaware corporation (“CST”). The IDR Sellers,
IDR Buyer and CST are referred to collectively in this Agreement as the
“Parties” and each individually as a “Party.” Capitalized terms used in this
Agreement shall have the respective meanings ascribed to such terms in Article
IX or elsewhere in this Agreement.

WITNESSETH:

WHEREAS, the Topper Trust owns 85% of the outstanding IDRs in Lehigh Gas
Partners LP, a publicly traded Delaware limited partnership (the “Partnership”);

WHEREAS, the Reilly Trust owns 15% of the outstanding IDRs in the Partnership;

WHEREAS, within two Business Days prior to the consummation of the transactions
contemplated by this Agreement, the Topper Trust will contribute all of the IDRs
held by the Topper Trust to a newly formed single-member disregarded (for U.S.
federal income tax purposes) Delaware limited liability company (“IDR LLC I”);

WHEREAS, within two Business Days prior to the consummation of the transactions
contemplated by this Agreement, the Reilly Trust will contribute all of the IDRs
held by the Reilly Trust to a newly formed single-member disregarded (for U.S.
federal income tax purposes) Delaware limited liability company (“IDR LLC II”
and together with IDR LLC I, the “IDR Holders”);

WHEREAS, CST owns all of the stock of, and is the sole stockholder of, CST
Brands Holdings, Inc., a Delaware corporation, and CST Brands Holdings, Inc.
owns all of the membership interests in, and is the sole member of, IDR Buyer;

WHEREAS, CST desires to cause IDR Buyer to purchase all of the membership
interests in each IDR Holder (the “Membership Interests”) from the IDR Sellers
and become the sole member of each IDR Holder, and the IDR Sellers desire to
sell all of the Membership Interests to IDR Buyer and cease to be a member of
each respective IDR Holder that such IDR Seller will own immediately prior to
the consummation of the transactions contemplated by this Agreement, in each
case upon the terms and subject to the conditions set forth in this Agreement;
and

WHEREAS, the consummation of the transactions contemplated by this Agreement
shall occur contemporaneously with, and is expressly conditioned upon, the
consummation of the transactions contemplated by that certain GP Purchase
Agreement, dated of even date herewith, by and among LGC, GP Buyer and CST (the
“GP Purchase Agreement”).

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth in this Agreement, and such other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

Article I

SALE AND PURCHASE

 

Section 1.1 Agreement to Sell and to Purchase.

 

  (a) Not more than seven Business Days prior to the Closing Date and upon the
terms and subject to the conditions set forth in this Agreement, the IDR Sellers
will cause the following to occur (the following transactions are collectively
referred to as the “Pre-Closing Contributions”):

 

  (i) Topper Trust shall form IDR LLC I, and Topper Trust shall be the sole
member of IDR LLC I;

 

  (ii) Topper Trust shall contribute, assign, transfer, convey and deliver to
IDR LLC I, and IDR LLC I shall receive and accept from Topper Trust, all of the
IDRs owned by Topper Trust, which constitute 85% of all of the IDRs in the
Partnership;

 

  (iii) Reilly Trust shall form IDR LLC II, and Reilly Trust shall be the sole
member of IDR LLC II; and

 

  (iv) Reilly Trust shall contribute, assign, transfer, convey and deliver to
IDR LLC II, and IDR LLC II shall receive and accept from Reilly Trust, all of
the IDRs owned by Reilly Trust, which constitute 15% of all of the IDRs in the
Partnership;

 

1



--------------------------------------------------------------------------------

in each case, free and clear of any pledges, restrictions on transfer, proxies,
voting or other agreements, liens, claims, charges, mortgages, security
interests or other legal or equitable encumbrances, limitations or restrictions
of any nature whatsoever (collectively, the “Encumbrances”), except for
(1) restrictions on transfer arising under applicable securities Laws and
(2) the applicable terms and conditions of the Partnership Agreement.

 

  (b) On the Closing Date and upon the terms and subject to the conditions set
forth in this Agreement, in consideration of the Purchase Price:

 

  (i) Topper Trust shall sell, assign, transfer, convey and deliver to IDR
Buyer, and CST shall cause IDR Buyer to purchase and accept from Topper Trust,
100% of the Membership Interests in IDR LLC I; and

 

  (ii) Reilly Trust shall sell, assign, transfer, convey and deliver to IDR
Buyer, and CST shall cause IDR Buyer to purchase and accept from Reilly Trust,
100% of the Membership Interests in IDR LLC II;

in each case, free and clear of any Encumbrances, except for restrictions on
transfer arising under applicable securities Laws.

 

  (c) The closing of the sales and purchases set forth in Section 1.1(b) (the
“Closing”) shall take place simultaneously with, and at the same location as,
the closing of the transactions contemplated by the GP Purchase Agreement,
subject to the satisfaction or (to the extent permitted by Law) waiver by the
Party or Parties entitled to the benefits thereof of the conditions set forth in
Article V (other than those conditions that by their nature are to be satisfied
at the Closing). The date on which the Closing occurs is referred to in this
Agreement as the “Closing Date.”

 

Section 1.2 Deliveries at Closing.

 

  (a) At the Closing, the IDR Sellers shall make (or cause to be made) the
following deliveries to the IDR Buyer and take the following further actions:

 

  (i) Transfer of the Membership Interests. An assignment and assumption
agreement in a form to be agreed upon by IDR Buyer and the IDR Sellers,
evidencing the assignment, transfer and delivery to IDR Buyer of all of the
Membership Interests, duly executed by each IDR Seller (the “Membership Interest
Assignment”);

 

  (ii) FIRPTA Certificates. Each IDR Seller will deliver to IDR Buyer a
certificate of such IDR Seller meeting the requirements of Treasury Regulation
Section 1.1445-2(b)(2) certifying that such IDR Seller is not a “foreign person”
within the meaning of Section 1445 of the Code, duly executed by such IDR
Seller;

 

  (iii) Closing Certificates. A trustee’s certificate certifying as to the
matters contemplated by Section 5.2(b), Section 5.2(c) and Section 5.2(d), in
each case, executed by a duly authorized trustee of each of the IDR Sellers;

 

  (iv) Legal Opinion. If required to be delivered pursuant to the GP Purchase
Agreement, the Legal Opinion;

 

  (v) Amended and Restated Omnibus Agreement. A counterpart of the Amended and
Restated Omnibus Agreement, duly executed by the Partnership, Lehigh GP, LGC,
LGO and Joseph V. Topper, Jr.;

 

  (vi) Topper Employment Agreement. A counterpart of the Topper Employment
Agreement, duly executed by Joseph V. Topper, Jr.;

 

  (vii) Registration Rights Agreement. A counterpart of a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit A (the
“Registration Rights Agreement”), duly executed by the IDR Sellers;

 

  (viii) Voting Agreement. A counterpart of a Voting Agreement, substantially in
the form attached hereto as Exhibit B (the “Voting Agreement”), duly executed by
the Topper Trust;

 

  (ix) Transition Services Agreement. A counterpart of the Transition Services
Agreement, duly executed by LGC; and

 

  (x) Other Documents Reasonably Requested. All other documents, certificates or
instruments to be entered into or delivered by any IDR Seller or its Affiliates
at or prior to the Closing pursuant to this Agreement or as CST, IDR Buyer or
their counsel may reasonably request.

 

2



--------------------------------------------------------------------------------

  (b) At the Closing, CST and IDR Buyer shall make (or cause to be made) the
following deliveries to the applicable IDR Sellers or IDR Seller designees:

 

  (i) Cash Consideration. At the Closing, the Cash Consideration shall be paid
to the IDR Sellers by wire transfer of immediately available funds made to such
bank accounts as designated in writing by the IDR Sellers on or before the
Closing Date;

 

  (ii) CST Common Stock. At the Closing, shares of CST common stock, par value
$0.01 per share (the “CST Common Stock”), comprising the Equity Consideration
shall be issued and delivered to such Person or Persons, as designated in
writing by the IDR Sellers;

 

  (iii) Closing Certificate. An officers’ certificate certifying as to the
matters contemplated by Section 5.3(b), Section 5.3(c) and Section 5.3(d),
executed by a duly authorized executive officer of CST and IDR Buyer;

 

  (iv) Amended and Restated Omnibus Agreement. A counterpart of the Amended and
Restated Omnibus Agreement, duly executed by CST Services, LLC;

 

  (v) Topper Employment Agreement. A counterpart of the Topper Employment
Agreement, duly executed by CST Services, LLC; and

 

  (vi) Registration Rights Agreement. A counterpart of the Registration Rights
Agreement, duly executed by CST;

 

  (vii) Voting Agreement. A counterpart of the Voting Agreement, duly executed
by CST;

 

  (viii) Transition Services Agreement. A counterpart of the Transition Services
Agreement, duly executed by CST Services, LLC; and

 

  (ix) Other Documents Reasonably Requested. All other documents, certificates
or instruments to be entered into or delivered by CST, IDR Buyer or their
Affiliates at or prior to the Closing pursuant to this Agreement or as IDR
Sellers or their counsel may reasonably request.

 

Section 1.3 Purchase Price.

 

  (a) The purchase price to be paid for the Membership Interests shall be paid
as provided in Section 1.2 and shall be the aggregate of (i) $16,500,058.31 in
cash (the “Cash Consideration”), with $14,025,032.93 of the Cash Consideration
allocated to the Topper Trust and $2,475,025.38 of the Cash Consideration
allocated to the Reilly Trust and (ii) 2,044,490 shares of CST Common Stock (the
“Equity Consideration,” and together with the Cash Consideration, the “Purchase
Price”), with 1,737,817 shares of the Equity Consideration allocated to the
Topper Trust and 306,673 shares of the Equity Consideration allocated to the
Reilly Trust.

 

  (b) The Parties acknowledge that the value of the Equity Consideration may
change between the Execution Date and the Closing Date, and each Party waives
any and all claims arising out of or resulting from such change in value.
Notwithstanding the foregoing, the Equity Consideration shall be equitably
adjusted to reflect fully any change in the outstanding shares of capital stock
of CST resulting from any reclassification, recapitalization, stock split
(including a reverse stock split) or combination, exchange or readjustment of
shares, or any stock dividend or stock distribution or similar change, with a
record date on or after the Execution Date and prior to the Closing Date. For
the avoidance of doubt, no equitable adjustment shall be required in connection
with any cash dividend or cash distribution.

 

  (c) The Equity Portion will be deemed to be contributed by CST to CST Brands
Holdings, Inc., and then by CST Brands Holdings, Inc. to IDR Buyer to avoid
multiple conveyancing.

 

  (a) Any adjustments under Section 743(b) of the Code and any gain under
Section 751 of the Code will be allocated in accordance with the Partnership’s
past practices.

 

3



--------------------------------------------------------------------------------

Section 1.4 Transfer Restriction.

 

  (a) With respect to the Equity Consideration to be received by the IDR
Sellers, each IDR Seller agrees that, during the period beginning on and
including the Closing Date until the date that is six months from the Closing
Date (the “Lock-up Period”), such IDR Seller will not, without the prior written
consent of CST, directly or indirectly:

 

  (i) offer, pledge, sell, contract to sell, grant any option or contract to
purchase, purchase any option or contract to sell, grant any right or warrant to
purchase, lend or otherwise transfer, encumber or dispose of all or any portion
of the Equity Consideration to be received by such IDR Seller; or

 

  (ii) enter into any swap or other agreement, arrangement or transaction that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Equity Consideration to be received by such IDR Seller;

whether any transaction described in clause (i) or (ii) above is to be settled
by delivery of all or any portion of the Equity Consideration, other securities,
in cash or otherwise; provided, however, that commencing on the day after the
Lock-up Period ends, the IDR Sellers may make sales of all or any portion of the
Equity Consideration, in compliance with and pursuant to the provisions of Rule
144 promulgated under the Securities Act of 1933, as amended (the “Securities
Act”).

 

  (b) Subject to Section 1.4(a) above, each IDR Seller further agrees that CST
may, with respect to all or any portion of the Equity Consideration, cause CST’s
transfer agent or other registrar to enter stop transfer instructions and
implement stop transfer procedures with respect to such securities during the
Lock-up Period.

Article II

REPRESENTATIONS AND WARRANTIES OF THE IDR SELLERS

As of the Execution Date, and also as of the Closing Date (except to the extent
that any representation is specifically limited by the terms of such
representation to the date of this Agreement or another specified date), each of
the IDR Sellers hereby represents and warrants to CST and the IDR Buyer, except
as disclosed in the Schedules hereto (which Schedules shall serve to qualify the
correspondingly numbered section or subsection of this Agreement and any other
section or subsection of this Agreement to the extent the applicability of such
disclosure to such other section or subsection is reasonably apparent on its
face to the non-disclosing party), as follows:

 

Section 2.1 Organization; Qualification.

 

  (a) Each of the IDR Sellers (a) is a trust duly formed, validly existing and
in good standing under the Laws of its state of formation, (b) has all requisite
legal and other entity power and authority, to own and lease its properties as
currently owned, (c) has all material governmental licenses, authorizations,
permits, consents and approvals required to own and lease its properties as
currently owned, (d) is duly qualified to do business and in good standing in
each jurisdiction in which the nature of the business conducted by it or the
ownership or leasing of its properties requires it to so qualify, except with
respect to (c) and (d) for circumstances that, individually or in the aggregate,
would not reasonably be expected to have a Seller Material Adverse Effect. Each
of the IDR Sellers has made available to IDR Buyer true and complete copies of
the Organizational Documents of each IDR Seller as in effect on the Execution
Date.

 

Section 2.2 Validity of Agreement; Authorization.

 

  (a) Each of the IDR Sellers has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to comply with the terms and
conditions hereunder. The execution and delivery of this Agreement and the
performance by the IDR Sellers of their obligations hereunder have been duly
authorized by the trustee or other governing body of each of the IDR Sellers, if
applicable, and no other proceedings on the part of any of the IDR Sellers are
necessary to authorize such execution, delivery and performance. This Agreement
has been duly executed and delivered by each of the IDR Sellers and constitutes
such IDR Seller’s valid and binding obligation enforceable against such IDR
Seller in accordance with its terms, except as enforcement may be limited by
(i) the effect of bankruptcy, insolvency, reorganization, receivership,
conservatorship, arrangement, moratorium or other Laws affecting or relating to
creditors’ rights generally or (ii) the rules governing the availability of
specific performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law (collectively, the “Enforceability Exceptions”).

 

4



--------------------------------------------------------------------------------

  (b) As of the Closing Date, each of the IDR Sellers will have full power and
authority to enter into the other Transaction Documents to which it is party, to
perform its obligations thereunder and to comply with the terms and conditions
thereunder. As of the Closing Date, the execution and delivery of such other
Transaction Documents and the performance by the IDR Sellers of their
obligations thereunder will have been duly authorized by the trustee or other
governing body of each of the IDR Sellers, if applicable, and no other
proceedings on the part of any of the IDR Sellers will be necessary to authorize
such execution, delivery and performance. At or prior to the Closing, the other
Transaction Documents to which any of the IDR Sellers is party will be duly
executed and delivered by such IDR Seller and will constitute such IDR Seller’s
valid and binding obligation enforceable against such IDR Seller in accordance
with its terms, except as enforcement may be limited by the Enforceability
Exceptions.

 

Section 2.3 No Conflict or Violation.

Except as set forth in Schedule 2.3, the execution, delivery and performance of
this Agreement and the other Transaction Documents to which each of the IDR
Sellers is a party does not and will not: (a) violate or conflict with any
provision of the Organizational Documents of any IDR Seller or the Partnership;
(b) violate any applicable provision of law, statute, judgment, order, writ,
injunction, decree, award, rule or regulation (“Law”) of any Governmental
Authority binding on the IDR Sellers; (c) result is a violation or breach of,
constitute (with due notice or lapse of time or both) a default or cause any
obligation, penalty or premium to arise or accrue under any contract, lease,
loan agreement, mortgage, security agreement, trust indenture or other agreement
or instrument to which any of the IDR Sellers is a party or by which any of them
in such capacities is bound or to which any of their respective properties or
assets are subject; (d) result in the creation or imposition of any
Encumbrances, limitations or restrictions upon any of the properties or assets
of any of the IDR Sellers; or (e) result in the cancellation, modification,
revocation or suspension of any consent, license, permit, certificate,
franchise, authorization, registration or filing with any Governmental Authority
of any of the IDR Sellers, except in the case of clauses (b), (c), (d) and (e),
as would not, individually or in the aggregate, reasonably be expected to have a
Seller Material Adverse Effect.

 

Section 2.4 Consents and Approvals.

Except (a) as disclosed on Schedule 2.4 or (b) as would not reasonably be
expected to have a Seller Material Adverse Effect, the IDR Sellers’ execution
and delivery of this Agreement or the other Transaction Documents to which any
of the IDR Sellers is party or performance of their respective obligations
hereunder or thereunder, does not require the consent, approval, waiver or
authorization of, or filing, registration or qualification with, any Person by
any of the IDR Sellers.

 

Section 2.5 Ownership of IDRs.

As of the Execution Date, the IDR Sellers are, and as of the Closing Date, as a
result of the Pre-Closing Contributions, the IDR Holders will be, the sole
record and (together with the IDR Sellers) beneficial owners of, and have valid
title to, the IDRs respectively held by each of them, free and clear of any
Encumbrances except for (a) restrictions on transfer arising under applicable
securities Laws, (b) matters described on Schedule 2.5, if any, and
(c) applicable terms and conditions of the Partnership Agreement. The IDRs have
been duly authorized and validly issued in accordance with the Partnership
Agreement and are fully paid (to the extent required by the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware Revised Uniform Limited
Partnership Act). Other than this Agreement, there are no outstanding options,
warrants or similar rights to purchase or acquire from the IDR Sellers or IDR
Holders any of the IDRs. Other than the IDRs being indirectly conveyed to IDR
Buyer pursuant to the terms of this Agreement, no other IDRs have been issued by
the Partnership to any Person.

 

Section 2.6 Capitalization of the IDR Holders.

As of the Closing, as a result of the Pre-Closing Contributions, (a) Topper
Trust will be the sole member of and the sole record and beneficial owner of,
and will have valid title to, 100% of the Membership Interests in IDR LLC I and
(b) Reilly Trust will be the sole member of and the sole record and beneficial
owner of, and will have valid title to, 100% of the Membership Interests in IDR
LLC II, in each case free and clear of any Encumbrances except for restrictions
on transfer arising under applicable securities Laws. As of the Closing, the
Membership Interests will have been duly authorized and validly issued and will
be fully paid and nonassessable (except as such nonassessability may be affected
by Sections 18-303, 18-607 and 18-804 of the Delaware Limited Liability Company
Act). There are no preemptive or other rights to subscribe for or to purchase,
and no restriction upon the voting or transfer of, any interest in either IDR
Holder. Other than this Agreement, as of the Closing, there shall be no
outstanding options, warrants or similar rights to purchase or acquire from the
IDR Sellers any equity interests in either IDR Holder. As of the Closing, none
of the IDR Holders shall have any outstanding bonds, debentures, notes or other
obligation the holders of which have the right to vote (or are convertible into
or exercisable for securities having the right to vote) with the holders of
Membership Interests in either IDR Holder. As of the Closing, the IDR Sellers
shall have delivered true, correct and complete copies of all of the
Organizational Documents of each IDR Holder to the IDR Buyer.

 

5



--------------------------------------------------------------------------------

Section 2.7 Litigation.

There are no Legal Proceedings pending or, to the Knowledge of the IDR Sellers,
threatened against or involving the IDR Sellers or IDR Holders that,
individually or in the aggregate, would reasonably be expected to have a Seller
Material Adverse Effect, and there is no order, judgment, injunction or decree
of any Governmental Authority outstanding against any of the IDR Sellers or IDR
Holders that, individually or in the aggregate, would reasonably be expected to
have a Seller Material Adverse Effect. “Legal Proceeding” shall mean any
judicial or administrative suits, proceedings (public or private), claims or
investigations before any Governmental Authority or arbitral actions.

 

Section 2.8 Solvency.

Each of the IDR Sellers is, and immediately after giving effect to the
transactions contemplated by this Agreement and the Transaction Documents will
be, Solvent. “Solvent” means, on any date of determination, that on such date
(a) the fair value of the property of such IDR Seller is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such IDR Seller that would constitute liabilities under GAAP, (b) the present
fair equivalent value of the assets of such IDR Seller is not less than the
amount that will be required to pay its debts as they become absolute and
matured, taking into account the possibility of refinancing such obligations and
selling assets, (c) such IDR Seller does not intend to, and does not believe
that it will, incur debts or liabilities beyond such party’s ability to pay such
debts as they mature taking into account the possibility of refinancing such
obligations and selling assets and (d) such IDR Seller is not engaged in
business or a transaction, and does not intend to engage in business or a
transaction, for which such party’s property remaining after such transaction
would constitute unreasonably small capital.

 

Section 2.9 Brokers.

No broker, investment banker, financial advisor or other Person, other than
Barclays Capital Inc. (the fees and expenses of which will be borne by LGC,
except as provided in Section 8.3), is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with this
Agreement or any of the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of any IDR Seller or IDR Holder.

 

Section 2.10 Investment Intent; Investment Experience; Restricted Securities.

In acquiring the CST Common Stock comprising the Equity Consideration, none of
the IDR Sellers is offering or selling, and shall not offer or sell such CST
Common Stock, in connection with any distribution of any of such CST Common
Stock, and each of the IDR Sellers has no participation and shall not
participate in any such undertaking or in any underwriting of such an
undertaking, in all cases except in compliance with applicable federal and state
securities Laws. The IDR Sellers acknowledge that they can bear the economic
risk of their investment in the CST Common Stock comprising the Equity
Consideration and have such knowledge and experience in financial and business
matters that they are capable of evaluating the merits and risks of an
investment in such CST Common Stock. Such IDR Sellers are “accredited investors”
as such term is defined in Regulation D under the Securities Act. Such IDR
Sellers understand that the CST Common Stock comprising the Equity Consideration
will not have been registered pursuant to the Securities Act or any applicable
state securities Laws, that such CST Common Stock shall be characterized as
“restricted securities” under federal securities Laws and that under such Laws
and applicable regulations such CST Common Stock cannot be sold or otherwise
disposed of without registration under the Securities Act or an exemption
therefrom.

 

Section 2.11 Operation of IDR Holders.

Prior to the Closing, the IDR Sellers will form each IDR Holder solely for the
purpose of engaging in the transactions contemplated by this Agreement. As of
the Closing, each IDR Holder will have engaged in no other business activities,
will have conducted its operations only as contemplated by this Agreement, will
be a single-member disregarded entity for U.S. federal income tax purposes and
will have no liabilities or Encumbrances on any of their respective assets other
than as contemplated by this Agreement.

Article III

REPRESENTATIONS AND WARRANTIES OF CST AND THE IDR BUYER

As of the date hereof, and also as of the Closing Date (except to the extent
that any representation is specifically limited by the terms of such
representation to the date of this Agreement or another specified date), CST and
the IDR Buyer hereby jointly and

 

6



--------------------------------------------------------------------------------

severally represent and warrant to each of the IDR Sellers, except as disclosed
in the Buyer SEC Reports filed or furnished to the SEC prior to the Execution
Date and except as set forth in the Schedules hereto (which Schedules shall
serve to qualify the correspondingly numbered section or subsection of this
Agreement and any other section or subsection of this Agreement to the extent
the applicability of such disclosure to such other section or subsection is
reasonably apparent on its face to the non-disclosing party), as follows:

 

Section 3.1 Organization; Qualification.

Each of CST and IDR Buyer (a) is a corporation or limited liability company, as
applicable, duly incorporated or formed, as applicable, validly existing and in
good standing under the laws of its jurisdiction of incorporation or formation,
(b) has all requisite legal and corporate or limited liability company power and
authority, as applicable, to own, lease and operate its properties and to
conduct its businesses as currently owned and conducted, (c) has all material
governmental licenses, authorizations, permits, consents and approvals required
to own, lease and operate its properties and to conduct its businesses as
currently owned and conducted, and (d) is duly qualified to do business and in
good standing in each jurisdiction in which the nature of the business conducted
by it or the ownership or leasing of its properties requires it to so qualify,
except with respect to clauses (c) and (d) for circumstances that, individually
or in the aggregate, would not reasonably be expected to have a Buyer Material
Adverse Effect. CST and IDR Buyer have made available to IDR Sellers true and
complete copies of the Organizational Documents of CST and IDR Buyer, as in
effect on the Execution Date.

 

Section 3.2 Validity of Agreement; Authorization.

 

  (a) Each of CST and IDR Buyer has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to comply with the terms and
conditions hereunder. The execution and delivery of this Agreement and the
performance by CST and IDR Buyer of their obligations hereunder have been duly
authorized by the Boards of Directors of CST and IDR Buyer, as applicable, and
no other proceedings on the part of CST or IDR Buyer are necessary to authorize
such execution, delivery and performance. This Agreement has been duly executed
and delivered by CST and IDR Buyer and constitutes CST’s and IDR Buyer’s valid
and binding obligation enforceable against CST and IDR Buyer in accordance with
its terms, except as enforcement may be limited by the Enforceability
Exceptions.

 

  (b) As of the Closing Date, each of CST and IDR Buyer will have full power and
authority to enter the other Transaction Documents to which it is party, to
perform its obligations thereunder and to comply with the terms and conditions
thereunder. As of the Closing Date, the execution and delivery of such other
Transaction Documents and the performance by CST and IDR Buyer of their
obligations thereunder will have been duly authorized by the Boards of Directors
of CST and IDR Buyer, as applicable, and no other proceedings on the part of CST
or IDR Buyer will be necessary to authorize such execution, delivery and
performance. At or prior to the Closing, the other Transaction Documents to
which CST or IDR Buyer is party will be duly executed and delivered by CST or
IDR Buyer, as applicable, and will constitute CST’s or IDR Buyer’s valid and
binding obligation enforceable against CST or IDR Buyer in accordance with its
terms, except as enforcement may be limited by the Enforceability Exceptions.

 

Section 3.3 No Conflict or Violation.

Except as set for the Schedule 3.3, the execution, delivery and performance of
this Agreement and the other Transaction Documents to which CST or IDR Buyer is
or will be a party does not and will not: (a) violate or conflict with any
provision of the Organizational Documents of CST or IDR Buyer; (b) violate any
applicable provision of Law; (c) result in a violation or breach of, constitute
(with due notice or lapse of time or both) a default or cause any obligation,
penalty or premium to arise or accrue under any contract, lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which CST or IDR Buyer is a party or by which CST or IDR Buyer is bound or to
which any of its properties or assets is subject; (d) result in the creation or
imposition of any Encumbrance upon any of its properties or assets, or
(e) result in the cancellation, modification, revocation or suspension of any
consent, license, permit, certificate, franchise, authorization, registration or
filing with any Governmental Authority of CST or IDR Buyer; except in the cause
of clauses (b), (c), (d) and (e), as would not, individually or in the
aggregate, reasonably be expected to have a Buyer Material Adverse Effect.

 

Section 3.4 Consents and Approvals.

Except as would not reasonably be expected to have a Buyer Material Adverse
Effect, CST and IDR Buyer’s execution and delivery of this Agreement or the
other Transaction Documents to which CST or IDR Buyer is party or performance of
their respective obligations hereunder or thereunder, does not and will not
require the consent, approval, waiver or authorization of, or filing,
registration or qualification with, any Person by CST or IDR Buyer.

 

7



--------------------------------------------------------------------------------

Section 3.5 Brokers.

No broker, investment banker, financial advisor or other Person, other than
Merrill Lynch, Pierce, Fenner & Smith Incorporated (the fees and expenses of
which will be borne by IDR Buyer), is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with this
Agreement or any of the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of CST or IDR Buyer.

 

Section 3.6 IDR Buyer Status.

IDR Buyer (including to the Knowledge of CST any Person for whom such IDR Buyer
will hold the IDRs) is an Eligible Holder (as that term is defined in the
Partnership Agreement).

 

Section 3.7 Investment Intent; Investment Experience; Restricted Securities.

In acquiring the Membership Interests, IDR Buyer is not offering or selling, and
shall not offer or sell, the Membership Interests, in connection with any
distribution of any of such Membership Interests, and IDR Buyer has no
participation, and shall not participate, in any such undertaking or in any
underwriting of such an undertaking, in all cases except in compliance with
applicable federal and state securities Laws. IDR Buyer acknowledges that it can
bear the economic risk of its investment in the Membership Interests and has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Membership
Interests. IDR Buyer is an “accredited investor” as such term is defined in
Regulation D under the Securities Act. IDR Buyer understands that the Membership
Interests will not have been registered pursuant to the Securities Act or any
applicable state securities Laws, that the Membership Interests shall be
characterized as “restricted securities” under federal securities Laws and that
under such Laws and applicable regulations the Membership Interests cannot be
sold or otherwise disposed of without registration under the Securities Act or
an exemption therefrom.

 

Section 3.8 Share Issuance.

The CST Common Stock to be issued pursuant to this Agreement, when issued and
delivered, will be duly authorized, validly issued, fully paid and
nonassessable, free and clear of any Liens and not subject to or issued in
violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right.

 

Section 3.9 Financial Statements; Buyer SEC Reports.

CST has timely made all filings required to be made under the Securities Act and
the Exchange Act since May 1, 2013 (such documents, including exhibits and other
information incorporated therein, collectively, the “Buyer SEC Reports”). Since
May 1, 2013, (a) all Buyer SEC Reports filed by CST, at the time filed (in the
case of documents filed pursuant to the Exchange Act) or when declared effective
by the SEC (in the case of registration statements filed under the Securities
Act) complied as to form in all material respects with the applicable
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC thereunder, (b) no such Buyer SEC Report, at the time
described above, contained any untrue statement of a material fact or omitted to
state any material fact required to be stated therein in order to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading, and (c) all financial statements contained or
incorporated by reference in such Buyer SEC Reports complied as to form when
filed in all material respects with the rules and regulations of the SEC with
respect thereto, were prepared in accordance with GAAP applied on a consistent
basis throughout the periods involved (except as may be indicated in the notes
thereto) and fairly present in all material respects the financial condition of
CST and its consolidated subsidiaries at and as of the respective dates thereof
and the consolidated results of operations and changes in cash flows for the
periods indicated (subject, in the case of unaudited financial statements, to
normal year-end audit adjustments consistent with prior periods). No Subsidiary
of CST is required to file periodic reports with the SEC, either pursuant to the
requirements of the Exchange Act or by contract.

 

Section 3.10 Controls.

 

  (a) CST’s “disclosure controls and procedures” (as defined in Rules 13a-15(e)
and 15d-15(e) of the Exchange Act) are designed to ensure that all information
(both financial and non-financial) required to be disclosed by CST in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the rules and forms
of the SEC, and that all such information is accumulated and communicated to the
management of CST as appropriate to allow timely decisions regarding required
disclosure and to make the certifications of the chief executive officer and
chief financial officer of CST required under the Exchange Act with respect to
such reports.

 

8



--------------------------------------------------------------------------------

  (b) Neither the Board of Directors nor the officers of CST has received or
otherwise had or obtained knowledge of any material complaint, allegation,
assertion or claim regarding the accounting or auditing practices, procedures,
methodologies or methods of CST or its internal accounting controls relating to
periods after May 1, 2013, including any material complaint, allegation,
assertion or claim that CST has engaged in questionable accounting or auditing
practices.

 

Section 3.11 Absence of Certain Changes or Events.

Except as set forth on Schedule 3.11, since May 1, 2013, (a) the business of CST
has been conducted in the ordinary course of business and (b) there has not been
or occurred any event or condition that has had or would reasonably be expected
to have a Buyer Material Adverse Effect.

 

Section 3.12 Compliance with Law.

The operations of CST, since May 1, 2013, have been conducted, and currently are
being conducted, in compliance in all material respects with all applicable Laws
and other requirements of all Governmental Authorities having jurisdiction of
CST or any CST Subsidiary and their respective assets, properties and
operations.

 

Section 3.13 Absence Of Undisclosed Liabilities.

Except as disclosed on Schedule 3.13, CST does not have any material
indebtedness or liability, absolute or contingent, that is not shown or provided
for in the consolidated financial statements of CST included in the Buyer SEC
Reports, other than (a) liabilities incurred or accrued in the ordinary course
of business, including liens for current taxes and assessments not in default,
or (b) other liabilities of CST or any of its Subsidiaries that individually or
in the aggregate are not material to CST and its Subsidiaries, taken as a whole,
and that are not required by GAAP to be included in the consolidated financial
statements of CST.

 

Section 3.14 Regulatory Matters.

Neither CST nor any CST Subsidiary is an “investment company” or a company
“controlled by” an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

Section 3.15 Litigation.

Except as set forth on Schedule 3.15, there are no Legal Proceedings pending or,
to the Knowledge of CST, threatened against or involving CST that, individually
or in the aggregate, would have or would be reasonably likely to have a Buyer
Material Adverse Effect. Except as set forth on Schedule 3.15, there is no
order, judgment, injunction or decree of any Governmental Authority outstanding
against CST that, individually or in the aggregate, would reasonably be expected
to have a Buyer Material Adverse Effect or to prevent or delay the consummation
of the transactions contemplated by this Agreement or to impair CST’s or IDR
Buyer’s ability to perform its obligations under this Agreement.

Article IV

COVENANTS

 

Section 4.1 Conduct of Business of CST.

 

  (a) Except (i) as required under applicable Law or by any Governmental
Authority, (ii) as set forth on Schedule 4.1(a) or (iii) to the extent the IDR
Sellers otherwise consent in writing (which consent shall not be unreasonably
withheld, conditioned or delayed), and unless the Board of Directors of CST
determines that doing so would be inconsistent with its fiduciary duties to the
stockholders of CST, during the period from the Execution Date to the Closing
Date, CST shall take all actions reasonably required to ensure that CST:

 

  (i) conducts its activities in the ordinary course of business;

 

  (ii) uses commercially reasonable efforts to preserve intact its goodwill and
relationships with customers, suppliers and others having business dealings with
it;

 

9



--------------------------------------------------------------------------------

  (i) complies in all material respects with all applicable Laws relating to it;

 

  (ii) uses commercially reasonable efforts to maintain in full force without
interruption its present insurance policies or comparable insurance coverage;
and

 

  (iii) promptly notifies the IDR Sellers of any material change in its
financial condition or business or any material litigation or proceedings
(including arbitration and other dispute resolution proceedings) or material
government complaints, investigations, inquiries or hearings (or communications
indicating that the same may be contemplated) or any material developments in
any such litigation, proceedings, complaints, investigations, inquiries or
hearings.

 

  (b) Without limiting the generality of the foregoing, except (i) as
contemplated by this Agreement, (ii) as set forth on Schedule 4.1(b), (iii) as
required by applicable Law or by any Governmental Authority or (iv) to the
extent the IDR Sellers otherwise consent in writing (which consent shall not be
unreasonably withheld, conditioned or delayed), prior to the Closing Date, CST
shall not and shall cause each of its Subsidiaries not to take or agree to
commit to take in action that would reasonably be expected to prevent or
materially delay the consummation of the transactions contemplated by the
Agreement or any other Transaction Documents or that would otherwise reasonably
be expected to result in any of the conditions in Article V not being satisfied.

 

Section 4.2 Consents and Approvals.

 

  (a) Each of the Parties shall use all commercially reasonable efforts to
obtain or assist CST and IDR Buyer in obtaining, as appropriate, all necessary
consents, licenses or permits from Governmental Authorities (including operator
permits), waivers, orders, authorizations and approvals of all Governmental
Authorities and of all other Persons required in connection with the execution
and delivery of, and performance by such Party of its obligations under, this
Agreement, and will cooperate fully with the other Parties in promptly seeking
to obtain all such authorizations, consents, licenses, permits, orders, waivers
and approvals, giving such notices, and making such filings.

 

  (b) The Parties agree to cooperate with each other and use commercially
reasonable efforts to contest and resist, any Legal Proceeding, and to have
vacated, lifted, reversed or overturned any decree, judgment, injunction or
other order (whether temporary, preliminary or permanent) of any Governmental
Authority that is in effect and that restricts, prevents or prohibits the
consummation of the transactions contemplated by this Agreement.

 

Section 4.3 Further Assurances.

Upon the request of any Party at any time on or after the Closing Date, each of
the other Parties will promptly execute and deliver, such further instruments of
assignment, transfer, conveyance, endorsement, direction or authorization and
other documents as the requesting Party or its counsel may reasonably request in
order to perfect title of IDR Buyer and its successors and assigns to the
Membership Interests, IDRs or otherwise to effectuate the purposes of this
Agreement.

 

Section 4.4 Commercially Reasonable Efforts.

Upon the terms and subject to the conditions of this Agreement, each of the
Parties will use all commercially reasonable efforts to take, or cause to be
taken, all action, and to do, or cause to be done, all things necessary, proper
or advisable consistent with applicable Law to consummate and make effective in
the most expeditious manner practicable the transactions contemplated by this
Agreement.

 

Section 4.5 Notice of Certain Events.

 

  (a) Each Party shall give to the other Parties written notice (a
“Notification”) promptly upon a matter, fact or circumstance that constitutes a
Breach by the notifying Party becoming within the Knowledge of the notifying
Party, specifying with particularity such Breach. Except as provided in
Section 4.5(b) or as otherwise provided in this Agreement, such Notification
will not modify or otherwise affect in any manner the representations,
warranties, agreements, obligations or covenants of the Parties or the
conditions to the obligations of the Parties under this Agreement and will not
be deemed to amend any Schedules to this Agreement or to cure any related
breaches of the representations, warranties, agreements, obligations or
covenants contained in this Agreement.

 

10



--------------------------------------------------------------------------------

  (b) If the Party receiving a Notification of a Breach pursuant to
Section 4.5(a) has the right to terminate this Agreement pursuant to
Section 6.1(a) as a result of such Breach, then the following provisions shall
apply:

 

  (i) If such Notification is received more than ten (10) Business Days prior to
the Closing, the notified Party shall have ten (10) Business Days to review the
Notification, which period may be extended upon the request of the notified
Party for up to ten (10) additional Business Days or until the Closing Date,
whichever period is shorter. If the notified Party does not exercise its right
to terminate this Agreement pursuant to Section 6.1(a) as a result of such
Breach within such period, then the notified Party shall be deemed to have
irrevocably waived any right to terminate this Agreement with respect to the
matters included in such Notification and such Notification shall be deemed to
have amended the Schedules and to have cured any Breaches of this Agreement set
forth in such Notification for all purposes under this Agreement (including for
the purpose of the conditions to Closing as set forth in Article V and for the
purpose of the indemnification provisions in Article VII).

 

  (ii) If such Notification is received ten (10) Business Days or less prior to
the Closing, then any Party may elect to delay the Closing until the date that
is fifteen (15) Business Days after such receipt. If any Party exercises its
right to delay the Closing pursuant to this Section 4.5(b)(ii) and the notified
Party does not exercise its right to terminate this Agreement pursuant to
Section 6.1(a) as a result of such Breach within such period, then the notified
Party shall be deemed to have irrevocably waived any right to terminate this
Agreement with respect to the matters included in such Notification and such
Notification shall be deemed to have amended the Schedules and to have cured any
Breaches of this Agreement set forth in such Notification for all purposes under
this Agreement (including for the purpose of the conditions to Closing as set
forth in Article V and for the purpose of the indemnification provisions in
Article VII). However, if no Party exercises its right to delay the Closing
pursuant to this Section 4.5(b)(ii) and the Parties agree to proceed to the
Closing within the ten (10) Business Day period following the receipt of such
Notification, then such Notification will not be deemed to have amended the
Schedules or to have cured any Breaches of this Agreement and will not otherwise
affect any representation or warranty of the Parties, or the notified Party’s
right to rely thereon or the notified Party’s right to indemnification following
the Closing.

 

  (c) Each Party shall give to the other Parties written notice promptly upon:

 

  (i) a matter, fact or circumstance that constitutes a Breach by the other
Parties becoming within the Knowledge of the notifying Party, specifying with
particularity such Breach;

 

  (ii) receiving any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;

 

  (iii) receiving any notice or other communication from any Governmental
Authority in connection with the transactions contemplated by this Agreement; or

 

  (iv) any Legal Proceedings being commenced, within the Knowledge of the
notifying Party, that would be reasonably expected to prevent or materially
delay the consummation of the transactions contemplated by this Agreement or
materially impair the notifying Party’s ability to perform its obligations under
this Agreement.

 

Section 4.6 Confidential Information.

 

  (a) The IDR Sellers and their Affiliates (which after Closing will not include
Lehigh GP, the Partnership or the Subsidiaries of the Partnership) shall not,
directly or indirectly, disclose after the Closing Date to any Person any
information not in the public domain or generally known in the industry, in any
form, acquired prior to the Closing Date, relating to the business and
operations of Lehigh GP, the Partnership or the Subsidiaries of the Partnership.
Notwithstanding the foregoing, the IDR Sellers may disclose any information
relating to the business and operations of Lehigh GP, the Partnership or the
Subsidiaries of the Partnership (i) if required by Law, applicable stock
exchange rule or in relation to any Tax Returns, (ii) to such other Persons if,
at the time such information is provided, such Person is already in the
possession of such information, or (iii) if such information relates to ongoing
commercial relationships between the IDR Sellers or any of their Affiliates (on
the one hand) and Lehigh GP, the Partnership or any Subsidiary of the
Partnership (on the other hand), and such disclosure is reasonably necessary in
furtherance of the business and operations of the IDR Sellers or any such
Affiliate; provided, however, that the IDR Sellers and their Affiliates may not
disclose such information pursuant to this clause (iii) to the extent that
disclosure is restricted by a written agreement entered into in connection with
any such ongoing commercial relationship.

 

11



--------------------------------------------------------------------------------

  (b) If this Agreement is terminated, any information regarding the IDR
Sellers, Lehigh GP, the Partnership or the Subsidiaries of the Partnership
furnished to CST, IDR Buyer or their Representatives (as defined in the
Confidentiality Agreement) in connection with CST and IDR Buyer’s consideration
or negotiation of the transactions contemplated by this Agreement and the GP
Purchase Agreement or disclosed on any Schedule to this Agreement, will be
considered “Confidential Information” as that term is defined in, and shall be
subject to the confidentiality and use restrictions, and the remedy (including
equitable relief) and other provisions, contained in the Confidentiality
Agreement. CST and IDR Buyer acknowledge that the “Transaction” referred to in
the Confidentiality Agreement is the transaction contemplated by this Agreement
and the GP Purchase Agreement.

 

Section 4.7 Transfer Taxes.

Any sales tax, use tax, real property transfer tax, documentary stamp tax,
transfer tax, motor vehicle tax, registration tax or similar tax or recording
expense or other charge, expense or fee attributable to, imposed upon or arising
directly from the consummation of the transactions contemplated by this
Agreement (collectively, the “Transfer Taxes”) shall be borne equally by IDR
Buyer, on the one hand, and the IDR Sellers, on the other hand. IDR Buyer shall
file all Tax Returns with respect to such Transfer Taxes, charges, expenses and
fees, and if requested by IDR Buyer, the IDR Sellers shall execute and deliver
such certificates or forms as may be necessary and appropriate for IDR Buyer to
establish an exemption from (or otherwise reduce) such Transfer Taxes, charges,
expenses and fees. IDR Buyer will use commercially reasonable efforts to provide
such Tax Returns to IDR Sellers at least ten days prior to the due date for such
Tax Returns. Upon the filing of Tax Returns in connection with Transfer Taxes,
IDR Buyer shall provide the IDR Sellers with evidence satisfactory to the IDR
Sellers that such Transfer Taxes have been filed and paid.

 

Section 4.8 Post-Closing Payments to IDR Sellers.

From and after the Closing Date, IDR Buyer will cause a payment to the IDR
Sellers of any distributions received by IDR Holders with respect to the IDRs,
when the record date for such distributions occurs prior to the Closing Date and
the distribution is made on or after the Closing Date. Any such payment shall be
made within five Business Days of receipt of such distribution by IDR Buyer.

 

Section 4.9 No Solicitation.

 

  (a) From and after the date hereof until Closing, the IDR Sellers shall not,
and shall cause their Affiliates not to, directly or indirectly, through any
officer, director, manager, employee, stockholder, member, agent, partner,
representative, Affiliate or otherwise (the “IDR Sellers Group”), initiate,
solicit, entertain, negotiate, accept or discuss any proposal or offer from any
Person or group of Persons other than CST, the IDR Buyer and their Affiliates (a
“Competing Transaction”) to acquire all or any portion of the IDRs, whether by
merger, purchase of equity, purchase of assets, tender offer or otherwise, or
provide any non-public information to any third party in connection with a
Competing Transaction or enter into any agreement, arrangement or understanding
requiring any IDR Seller to abandon, terminate or fail to consummate the
transactions contemplated by this Agreement, unless this Agreement has been
terminated pursuant to and in accordance with Article VI of this Agreement. The
IDR Sellers agree to immediately notify CST and the IDR Buyer if any member of
the IDR Sellers Group receives any indications of interest, requests for
information or offers in respect of a Competing Transaction and will communicate
to CST and the IDR Buyer in reasonable detail the terms of any such indication,
request or offer.

 

  (b) From and after the date hereof until Closing, CST and the IDR Buyer shall
not, and shall cause their respective Affiliates not to, directly or indirectly,
through any officer, director, manager, employee, stockholder, member, agent,
partner, representative, Affiliate or otherwise (the “IDR Buyer Group”),
initiate, solicit, entertain, negotiate, accept or discuss any proposal or offer
to any Person or group of Persons other than the IDR Sellers and their
Affiliates to acquire all or any portion of the incentive distribution rights
with respect to any publicly traded partnership (collectively, a “IDR Competing
Transaction”), whether by merger, purchase of equity, purchase of assets, tender
offer or otherwise, or provide any non-public information to any third party in
connection with a IDR Competing Transaction or enter into any agreement,
arrangement or understanding requiring CST or IDR Buyer to abandon, terminate or
fail to consummate the transactions contemplated by this Agreement, unless this
Agreement has been terminated pursuant to and in accordance with Article VI of
this Agreement. CST and the IDR Buyer agree to immediately notify the IDR
Sellers if any member of the IDR Buyer Group receives any indications of
interest, requests for information or offers in respect of an IDR Competing
Transaction and will communicate to the IDR Sellers in reasonable detail the
terms of any such indication, request or offer.

 

12



--------------------------------------------------------------------------------

Section 4.10 Employee Matters.

For a period of two years from and after the Closing Date, no IDR Seller nor any
of its Affiliates shall solicit for employment or hire any Transferred Employee;
provided, however, that such individuals shall not be third party beneficiaries
of this Agreement and this shall not be deemed to amend any Employee Plan. The
restrictions in this Section 4.10 regarding the prohibition on solicitations (as
opposed to hires) shall not apply to any solicitation directed at the general
public and the restrictions regarding hiring shall not apply to any former
employee terminated by CST or any Affiliate of CST. For the avoidance of doubt,
LGC’s continued employment of the Transferred Employees through December 31,
2014 shall not be deemed a violation of this Section 4.10.

 

Section 4.11 Litigation Support.

In the event and for so long as any Party actively is contesting or defending
against any third-party Legal Proceeding (other than any Legal Proceedings in
which CST, IDR Buyer or any of their Affiliates and the IDR Sellers or any of
their Affiliates are adverse parties) in connection with the transactions
contemplated by this Agreement, each of the other Parties will cooperate with
such Party and its counsel in the contest or defense, make available their
personnel and provide such testimony and access to their books and records as
shall be reasonably requested and necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending Party;
provided, however, that nothing in this Section 4.11 shall limit in any respect
any rights a Party may have with respect to discovery or the production of
documents or other information in connection with any such litigation.

 

Section 4.12 Closing Date Ancillary Agreements.

At or prior to the Closing, the Parties shall execute and deliver, or shall
cause their respective Affiliates party thereto to execute and deliver, each of
the following: (a) the Amended and Restated Omnibus Agreement; (b) the Transfer
Restriction Agreement; (c) the Topper Employment Agreement; (d) the Registration
Rights Agreement; and (e) the Voting Agreement.

Article V

CONDITIONS TO CLOSING

 

Section 5.1 Shared Conditions to the Parties’ Obligations.

The obligation of the Parties to proceed with the Closing contemplated by this
Agreement is subject to the satisfaction on or prior to the Closing Date of all
of the following conditions, any one or more of which may be waived, in whole or
in part, by a written waiver executed by the waiving Party or Parties:

 

  (a) Consummation of Transactions Contemplated by GP Purchase Agreement. The
transactions contemplated by the GP Purchase Agreement shall have been
consummated contemporaneously with the Closing.

 

  (b) No Order. No preliminary or permanent injunction or other order issued by
any Governmental Authority that declares this Agreement or any of the
Transaction Documents invalid or unenforceable in any respect or that prohibits,
restrains or enjoins the consummation of the transactions contemplated hereby or
thereby shall be in effect; and no action or other proceeding before any
Governmental Authority shall be pending or have been threatened that seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or any of the Transaction Documents or that challenges the validity or
enforceability of this Agreement or any of the Transaction Documents; provided,
however, that all Parties shall have used commercially reasonable efforts to
have any such preliminary or permanent injunction or other order lifted or to
contest any action or other proceeding before any Governmental Authority and
such preliminary or permanent injunction or other order has not been lifted
within 30 days after the entry thereof (or if earlier on the Closing Date) or
such action or other proceeding is still pending 30 days following the
commencement thereof (or if earlier on the Closing Date). Notwithstanding
anything to the contrary in this Agreement, CST’s and IDR Buyer’s commercially
reasonable efforts shall not include agreeing to hold separate (including by
trust or otherwise) or divest, dispose of, discontinue or assign any of its
businesses, Affiliates or assets.

 

13



--------------------------------------------------------------------------------

Section 5.2 Conditions to CST’s and the IDR Buyer’s Obligations.

The obligations of CST and IDR Buyer to consummate the transactions contemplated
by this Agreement are subject to the fulfillment, at or before the Closing Date,
of the following conditions, any one or more of which may be waived in writing
by CST and IDR Buyer in their sole discretion:

 

  (a) Receipt of Documents. The IDR Sellers shall have delivered, or be standing
ready to deliver, to CST and IDR Buyer the items specified in Section 1.2(a), in
each case duly executed and dated as of the Closing Date.

 

  (b) No Seller Material Adverse Effect. Since the date hereof there shall not
have occurred and be continuing a Seller Material Adverse Effect and CST and IDR
Buyer shall have received a certificate, dated as of the Closing Date, of a
trustee of each of the IDR Sellers certifying that to the Knowledge of the IDR
Sellers no Seller Material Adverse Effect has occurred and is continuing.

 

  (c) Representations and Warranties of the IDR Sellers. All representations and
warranties made by the IDR Sellers in Article II of this Agreement that:

 

  (i) are not qualified by materiality or Seller Material Adverse Effect shall
be true and correct in all material respects on and as of the date hereof and,
except to the extent that any representation is specifically limited by the
terms of such representation to the date of this Agreement or another specified
date, on the Closing Date as if again made by IDR Sellers on and as of the
Closing Date; and

 

  (ii) are qualified by materiality or Seller Material Adverse Effect shall be
true and correct in all respects on the date hereof and, except to the extent
that any representation is specifically limited by the terms of such
representation to the date of this Agreement or another specified date, on the
Closing Date as if again made by IDR Sellers on and as of the Closing Date;

and CST and IDR Buyer shall have received a certificate dated the Closing Date
and signed by a trustee of each of the IDR Sellers certifying to the matters set
forth in this Section 5.2(c).

 

  (d) Performance of IDR Sellers’ Obligations. The IDR Sellers shall have
performed in all material respects all agreements, obligations and covenants
required under this Agreement to be performed by them on or before the Closing
Date, and CST and IDR Buyer shall have received a certificate dated the Closing
Date and signed by a trustee of each of the IDR Sellers certifying to the
matters set forth in this Section 5.2(d).

 

  (a) Consents and Approvals. All consents, waivers, authorizations and
approvals set forth on Schedule 2.3 (No Conflict or Violation) and Schedule 2.4
(Consents and Approvals), shall have been duly obtained, shall contain terms
reasonably satisfactory to IDR Buyer and shall be in full force and effect on
the Closing Date and copies thereof shall have been provided to IDR Buyer at
Closing.

 

  (b) Consummation of Pre-Closing Contributions. The Pre-Closing Contributions
shall have been consummated prior to the Closing.

 

Section 5.3 Conditions to the IDR Sellers’ Obligations.

The obligations of the IDR Sellers to consummate the transactions contemplated
by this Agreement are subject to the fulfillment, at or before the Closing Date,
of the following conditions, any one or more of which may be waived in writing
by the IDR Sellers in their sole discretion:

 

  (a) Receipt of Documents. CST and IDR Buyer shall have delivered, or be
standing ready to deliver, to the IDR Sellers the items specified in
Section 1.2(b), in each case duly executed and dated as of the Closing Date.

 

  (b) No Buyer Material Adverse Effect. Since the date hereof there shall not
have occurred and be continuing a Buyer Material Adverse Effect and the IDR
Sellers shall have received a certificate, dated as of the Closing Date, of an
executive officer of CST and IDR Buyer certifying that to the Knowledge of CST
no Buyer Material Adverse Effect has occurred and is continuing.

 

  (c) Representations and Warranties of CST and IDR Buyer. All representations
and warranties made by CST and IDR Buyer in this Agreement that:

 

  (i) are not qualified by materiality or Buyer Material Adverse Effect shall be
true and correct in all material respects on and as of the date hereof and,
except to the extent that any representation is specifically limited by the
terms of such representation to the date of this Agreement or another specified
date, on the Closing Date as if again made by CST and IDR Buyer on and as of the
Closing Date; and

 

  (ii) are qualified by materiality or Buyer Material Adverse Effect shall be
true and correct in all respects on the date hereof and, except to the extent
that any representation is specifically limited by the terms of such
representation to the date of this Agreement or another specified date, on the
Closing Date as if again made by CST and IDR Buyer on and as of the Closing
Date;

 

14



--------------------------------------------------------------------------------

and the IDR Sellers shall have received a certificate dated the Closing Date and
signed by an executive officer of CST and IDR Buyer certifying to the matters
set forth in this Section 5.3(b).

 

  (d) Performance of CST’s and IDR Buyer’s Obligations. CST and IDR Buyer shall
have performed in all material respects all agreements, obligations and
covenants required under this Agreement to be performed by them on or before the
Closing Date, and the IDR Sellers shall have received a certificate dated the
Closing Date and signed by an executive officer of CST and IDR Buyer certifying
to the matters set forth in this Section 5.3(d).

 

  (e) Consents and Approvals. All consents, waivers, authorizations and
approvals set forth on Schedule 2.3 (No Conflict or Violation) and Schedule 2.4
(Consents and Approvals) shall have been duly obtained, shall contain terms
reasonably satisfactory to the IDR Sellers and shall be in full force and effect
on the Closing Date and copies thereof shall have been provided to IDR Sellers
at Closing.

Article VI

TERMINATION

 

Section 6.1 Termination of Agreement.

 

  (a) This Agreement may be terminated and the transactions contemplated by this
Agreement may be abandoned at any time before the Closing as follows:

 

  (i) by the mutual written agreement of the Parties;

 

  (ii) by the IDR Sellers, upon joint written notice to CST and the IDR Buyer,
if there has been a Breach on the part of CST or IDR Buyer, which Breach, either
individually or in the aggregate, would result in, if occurring or continuing on
the Closing Date, the failure of the conditions set forth in Section 5.3(c) or
Section 5.3(d), and such Breach is incapable of being cured, or if capable of
being cured, has not been cured within thirty (30) days following receipt by CST
and IDR Buyer of a Notification of such Breach from the IDR Sellers.

 

  (i) by CST or the IDR Buyer, upon written notice to the IDR Sellers, if there
has been a Breach on the part of any IDR Seller, which Breach, either
individually or in the aggregate, would result in, if occurring or continuing on
the Closing Date, the failure of the conditions set forth in Section 5.2(c) or
Section 5.2(d), and such Breach is incapable of being cured, or if capable of
being cured, has not been cured within thirty (30) days following receipt by the
IDR Sellers of a Notification of such Breach from CST or the IDR Buyer; or

 

  (ii) by any Party, upon written notice to the other Parties, if the
transactions contemplated by this Agreement have not been consummated on or
before November 1, 2014 (the “Outside Date”); provided, however, that (i) IDR
Sellers may not terminate this Agreement pursuant to this Section 6.1(a)(iv) if
such failure to consummate is due to the failure of any IDR Seller to perform or
observe in all material respects the covenants and agreements of this Agreement
to be performed or observed by such IDR Seller and (ii) CST and IDR Buyer may
not terminate this Agreement pursuant to this Section 6.1(a)(iv) if such failure
to consummate is due to the failure of CST or IDR Buyer to perform or observe in
all material respects the covenants and agreements of this Agreement to be
performed or observed by CST or IDR Buyer.

 

  (b) This Agreement shall automatically terminate and the transactions
contemplated by this Agreement shall be abandoned if the GP Purchase Agreement
is terminated pursuant to Article VII of the GP Purchase Agreement.

 

15



--------------------------------------------------------------------------------

Section 6.2 Effect of Termination.

In the event of termination of this Agreement pursuant to this Article VI, all
rights and obligations of the Parties under this Agreement shall terminate,
except the provisions of Section 4.6 (Confidential Information), Article VI
(Termination), Article VIII (Miscellaneous Provisions) and Article IX
(Definitions) shall survive such termination; provided, however, that nothing in
this Agreement shall relieve any Party from any liability for any intentional or
willful and material Breach by such Party and all rights and remedies of a
non-breaching Party under this Agreement in the case of such intentional or
willful and material Breach, whether arising at law or in equity, shall be
preserved.

 

Section 6.3 Specific Performance.

The Parties acknowledge that, in view of the uniqueness of the transactions
contemplated by this Agreement, the Parties will not have an adequate remedy at
Law for monetary damages and will be irreparably damaged in the event that
Closing fails to occur, or is rendered incapable of occurring, as a result any
other Party’s Breach of any term of this Agreement; and, therefore, the Parties
agree that each Party, as the case may be, shall be entitled to specific
enforcement of the terms of this Agreement to compel the other Parties, as the
case may be, to consummate the transactions contemplated by this Agreement,
subject to the terms and conditions of this Agreement.

Article VII

SURVIVAL; INDEMNIFICATION

 

Section 7.1 Survival.

 

  (a) The representations and warranties of the IDR Sellers contained in this
Agreement or in any certificates or other documents delivered pursuant to this
Agreement on the Closing Date shall survive the Closing for a period of twelve
(12) months following the Closing Date, at which time such representations or
warranties will terminate and no indemnification obligations or any other
action, claim or proceeding will be associated therewith, based thereon or
otherwise brought, claimed or noticed following such termination; provided,
however, that the representations and warranties set forth in Section 2.1
(Organization; Qualification), Section 2.2 (Validity of Agreement;
Authorization), Section 2.5 (Ownership of IDRs) and Section 2.9 (Brokers) shall
survive indefinitely (collectively, the “Seller Fundamental Representations”).

 

  (b) The representations and warranties of CST and IDR Buyer contained in this
Agreement or in any certificates or documents delivered pursuant to this
Agreement or the Closing shall survive the Closing for a period of twelve
(12) months following the Closing Date, at which time such representations or
warranties will terminate and no indemnification obligations or any other
action, claim or proceeding will be associated therewith, based thereon or
otherwise brought, claimed or noticed following such termination; provided,
however, that the representations and warranties set forth in Section 3.1
(Organization; Qualification), Section 3.2 (Validity of Agreement;
Authorization), Section 3.5 (Brokers) and Section 3.8 (Share Issuance) shall
survive indefinitely (collectively, the “Buyer Fundamental Representations”).

 

  (c) All covenants and agreements that by their terms apply or are to be
performed in whole or in part after the Closing shall survive for the period
provided in such covenants and agreements, if any, or until fully performed. All
covenants and agreements that by their terms are to be performed in their
entirety prior to the Closing shall terminate at the Closing.

 

Section 7.2 Indemnification.

 

  (a) From and after the Closing, the Topper Trust shall indemnify and defend,
save and hold the Buyer Indemnified Parties harmless if any such Buyer
Indemnified Party shall suffer any damage, judgment, fine, penalty, demand,
settlement, liability, loss, cost, Tax, expense (including reasonable
attorneys’, consultants’ and experts’ fees), claim or cause of action (each, a
“Loss,” and collectively, “Losses”) arising out of, relating to or resulting
from:

 

  (i) any breach or inaccuracy in any representation or warranty by any IDR
Seller contained in this Agreement or any certificates or other documents
delivered by any IDR Seller pursuant to this Agreement at the Closing;

 

  (ii) any failure by any IDR Seller to perform or observe any term, provision,
covenant or agreement on the part of the IDR Sellers to be performed or observed
under this Agreement;

 

16



--------------------------------------------------------------------------------

  (iii) IDR Sellers’ Taxes and Pre-Closing IDR Distribution Claims;

 

  (iv) any broker or other Person claiming to be entitled to an investment
banker’s, financial advisor’s, broker’s, finder’s or similar fee or commission
in respect of the execution of this Agreement or the consummation of the
transactions contemplated by this Agreement, by reason of the claiming Person
acting at the request of the IDR Sellers or any of their Affiliates; or

 

  (i) any breach by LGC of the GP Purchase Agreement for which GP Buyer would be
entitled to indemnification pursuant to the terms and conditions of the GP
Purchase Agreement.

 

  (b) From and after the Closing, CST and the IDR Buyer shall, jointly and
severally, indemnify and defend, save and hold the Seller Indemnified Parties
harmless if any such Seller Indemnified Party shall suffer any Loss arising out
of, relating to or resulting from:

 

  (i) any breach or inaccuracy in any representation or warranty by CST or IDR
Buyer contained in this Agreement or any certificates or other documents
delivered by CST or IDR Buyer pursuant to this Agreement at the Closing;

 

  (ii) any failure by CST or IDR Buyer to perform or observe any term,
provision, covenant, or agreement on the part of CST or IDR Buyer to be
performed or observed under this Agreement;

 

  (iii) any broker or other Person claiming to be entitled to an investment
banker’s, financial advisor’s, broker’s, finder’s or similar fee or commission
in respect of the execution of this Agreement or the consummation of the
transactions contemplated by this Agreement, by reason of the claiming Person
acting at the request of CST, the IDR Buyer or any of their respective
Affiliates;

 

  (iv) any breach by CST or GP Buyer of the GP Purchase Agreement for which LGC
would be entitled to indemnification pursuant to the terms and conditions of the
GP Purchase Agreement; or

 

  (v) IDR Buyer’s Taxes.

 

  (c) In addition to the temporal limitations set forth in Section 7.1, the
foregoing indemnification obligations shall be subject to the following
limitations:

 

  (i) the Topper Trust’s and LGC’s cumulative aggregate liability for Losses
under Section 7.2(a)(i) and Section 8.2(a)(i) of the GP Purchase Agreement, and
CST, IDR Buyer’s and GP Buyer’s cumulative aggregate liability under
Section 7.2(b)(i) and Section 8.2(b)(i) of the GP Purchase Agreement, in each
case, shall not exceed $8,500,000 (the “Cap”); provided, however, that the Cap
shall not be applicable to (A) Losses with respect to the Seller Fundamental
Representations or the Buyer Fundamental Representations, as applicable, in each
case whether made in this Agreement or in the GP Purchase Agreement (B) Losses
with respect to matters that constitute fraud or intentional misrepresentation
or (C) Losses with respect to the matters set forth in Section 7.2(a)(iii) and
Section 7.2(b)(v);

 

  (ii) no indemnification for any Losses asserted against the Topper Trust or
LGC under Section 7.2(a)(i) or Section 8.2(a)(i) of the GP Purchase Agreement or
against CST, IDR Buyer or GP Buyer under Section 7.2(b)(i) or Section 8.2(b)(i)
of the GP Purchase Agreement shall be required unless and until the cumulative
aggregate amount of such Losses incurred by the Buyer Indemnified Parties or the
Seller Indemnified Parties, in each case as a group, exceeds $1,000,000 (the
“Deductible”), at which point the Topper Trust and LGC shall be obligated to
indemnify the Buyer Indemnified Parties or CST, the IDR Buyer and GP Buyer shall
be obligated to indemnify the Seller Indemnified Parties, as the case may be,
only for the amount of such Losses in excess of the Deductible; provided,
however, that the Deductible shall not be applicable to (A) Losses with respect
to the Seller Fundamental Representations or the Buyer Fundamental
Representations, as applicable, in each case whether made in this Agreement or
in the GP Purchase Agreement (B) Losses with respect to matters that constitute
fraud or intentional misrepresentation or (C) Losses with respect to the matters
set forth in Section 7.2(a)(iii) and Section 7.2 (b)(v);

 

  (iii) the amount of any Losses suffered by a Seller Indemnified Party or a
Buyer Indemnified Party, as the case may be (such party seeking indemnification
pursuant to this Article VII, the “Indemnified Party,” and the other party, the
“Indemnifying Party”), shall be reduced by any third-party insurance benefits or
third party recoveries actually received, or tax benefits recognizable, by the
Indemnified Party with respect to such Loss (net of costs incurred to recover
such insurance benefits and third party recoveries, deductibles and
retropremiums);

 

17



--------------------------------------------------------------------------------

  (iv) no claim may be asserted nor may any action be commenced against any
Party for Breach, unless written notice of such claim or action is received by
the other Party describing in reasonable detail the facts and circumstances with
respect to the subject matter of such claim or action on or prior to the date on
which the representation or warranty on which such claim or action is based
ceases to survive as set forth in Section 7.1; provided, however, that,
notwithstanding the survival periods set forth in Section 7.1, as to each claim
for indemnification under this Agreement regarding a representation or warranty
that is validly made before expiration of such representation or warranty, such
claim and associated right to indemnification will not terminate before the
final determination and satisfaction of such claim; and

 

  (v) no Indemnified Party shall be entitled under this Agreement to multiple
recovery for the same Losses.

 

Section  7.3 Procedures.

Any Indemnified Party shall notify the Indemnifying Party (with reasonable
detail) promptly after it becomes aware of facts supporting a claim or action
for which indemnification is provided under this Article VII, and shall provide
to the Indemnifying Party as soon as practicable thereafter all reasonably
available information and documentation necessary to support and verify any
Losses associated with such claim or action. Subject to Section 7.2(c)(iv), the
failure to so notify or provide information to the Indemnifying Party shall not
relieve the Indemnifying Party of any liability that it may have to any
Indemnified Party, except to the extent that the Indemnifying Party demonstrates
that it has been materially prejudiced by the Indemnified Party’s failure to
give such notice, in which case the Indemnifying Party shall be relieved from
its obligations under this Agreement to the extent of such material prejudice.
The Indemnifying Party shall participate in and defend, contest or otherwise
protect the Indemnified Party against any such claim or action by counsel of the
Indemnifying Party’s choice at the Indemnifying Party’s sole cost and expense;
provided, however, that the Indemnifying Party shall not make any settlement or
compromise without the prior written consent of the Indemnified Party (which
consent shall not be unreasonably withheld, conditioned or delayed) unless the
sole relief provided is monetary damages that are paid in full by the
Indemnifying Party, there is no admission or statement of fault or culpability
on the part of the Indemnified Party and there is an unconditional release of
the Indemnified Party from all liability on any claims that are the subject of
such claim or action. The Indemnified Party shall use commercially reasonable
efforts upon the reasonable request of the Indemnifying Party to cooperate with
and assist the Indemnifying Party in defending, contesting, or otherwise
protecting the Indemnified Party against any suit, action, investigation, claim
or proceeding in connection with which a claim for indemnification is made. The
Indemnified Party shall have the right, but not the obligation, to participate
at the Indemnified Party’s own expense in the defense thereof by counsel of the
Indemnified Party’s choice; provided, however, that the Indemnifying Party shall
pay the fees and expenses of separate counsel for the Indemnified Party if
(a) the Indemnifying Party has agreed to pay such fees and expenses, or
(b) counsel for the Indemnifying Party reasonably determines that representation
of both the Indemnifying Party and the Indemnified Party by the same counsel
would create a conflict of interest. If the Indemnifying Party fails timely to
defend, contest or otherwise protect against such suit, action, investigation,
claim or proceeding, the Indemnified Party shall have the right to do so,
including, without limitation, the right to make any compromise or settlement
thereof, and the Indemnified Party shall be entitled to recover the entire cost
thereof from the Indemnifying Party, including, without limitation, reasonable
attorneys’ fees, disbursements and amounts paid as the result of such suit,
action, investigation, claim or proceeding.

 

Section  7.4 No Speculative Damages.

NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, IN NO EVENT
SHALL ANY PARTY TO THIS AGREEMENT BE LIABLE TO ANY OTHER PARTY OR ANY
INDEMNIFIED PARTY FOR ANY LOSSES THAT CONSTITUTE SPECIAL, CONSEQUENTIAL,
INCIDENTAL OR OTHER INDIRECT DAMAGES OR ANY PUNITIVE OR EXEMPLARY DAMAGES
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT (INCLUDING ANY BREACH OR
ALLEGED BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT IN THIS
AGREEMENT), WHETHER SUCH LOSSES ARE BASED ON BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHER THEORY OF LIABILITY, INCLUDING DIMINUTION OF VALUE OR
LOSSES DETERMINED AS A MULTIPLE OF INCOME; PROVIDED, HOWEVER, THAT THIS SECTION
7.4 SHALL NOT LIMIT AN INDEMNIFIED PARTY’S RIGHT TO RECOVERY HEREUNDER FOR ANY
SUCH LOSSES TO THE EXTENT SUCH INDEMNIFIED PARTY IS REQUIRED TO PAY SUCH LOSSES
TO A THIRD PARTY IN CONNECTION WITH A MATTER FOR WHICH SUCH INDEMNIFIED PARTY IS
OTHERWISE ENTITLED TO INDEMNIFICATION HEREUNDER.

 

18



--------------------------------------------------------------------------------

Section  7.5 Remedy.

The Parties agree that equitable relief for matters arising under this Agreement
after Closing is only available to the extent provided for in Section 4.6(b) or
in Section 8.10. Except for actions involving fraud or intentional
misrepresentation, and for equitable relief as provided in the preceding
sentence, from and after the Closing, the sole and exclusive remedy of a Party
in connection with any matter arising under this Agreement shall, in each case,
be indemnification under and as set forth in this Article VII.

 

Section  7.6 Tax Treatment of Indemnity Payments.

Each Party, to the extent permitted by applicable Law, agrees to treat any
payments made pursuant to this Article VII as adjustments to the Purchase Price
for all federal and state income and franchise Tax purposes.

Article VIII

MISCELLANEOUS PROVISIONS

 

Section  8.1 Publicity.

On or prior to the Closing Date, no Party shall, nor shall it permit its
Affiliates to, issue or cause the publication of any press release or other
announcement with respect to this Agreement or the transactions contemplated by
this Agreement without the consent of the other Parties. Each Party hereby
agrees to the form of press releases announcing this transaction exchanged among
the Parties prior to the Execution Date. Notwithstanding the foregoing, in the
event any such press release or announcement is required by Law or stock
exchange rule to be made by the Party proposing to issue the same, such Party
may issue or cause publication thereof without consent of the other Parties, but
shall use its commercially reasonable efforts to consult in good faith with the
other Parties prior to such issuance or publication.

 

Section  8.2 Successors and Assigns; Third-Party Beneficiaries.

This Agreement shall inure to the benefit of, and be binding on, the Parties and
their respective successors and permitted assigns. No Party shall assign or
delegate any of its rights or obligations created under this Agreement without
the prior written consent of the other Parties; provided, however, that IDR
Buyer may assign all or any portion of its rights and obligations under this
Agreement to any Affiliate of CST. Except as contemplated by Article VII,
nothing in this Agreement shall confer upon any Person not a party to this
Agreement, or the legal representatives of such Person, any rights or remedies
of any nature or kind whatsoever under or by reason of this Agreement.

 

Section  8.3 Fees and Expenses.

Except as otherwise expressly provided in this Agreement, all legal, accounting,
financial advisory and other fees, costs and expenses of a Party incurred in
connection with this Agreement and the transactions contemplated by this
Agreement shall be paid by the Party incurring such fees, costs or expenses.
Notwithstanding the foregoing sentence in this Section 8.3, to the extent that
the Partnership incurs any fees or expenses in connection with the transactions
contemplated by this Agreement, CST shall be responsible, and shall reimburse
the Partnership for any such fees and expenses; provided, however, that CST
shall not be obligated to reimburse Lehigh GP or the Partnership for any fees or
expenses the type of which are contemplated in Section 2.9 in excess of
$1,000,000 in the aggregate, whether under this Agreement or the GP Purchase
Agreement.

 

Section  8.4 Notices.

All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed to have been duly given or made if
delivered personally or sent by overnight courier or sent by facsimile (with
evidence of confirmation of receipt) to the Parties at the following addresses:

 

  (a) If to CST or IDR Buyer, to:

CST Brands, Inc.

One Valero Way, Building D, Suite 200

San Antonio, Texas 78249

Attention: General Counsel

with a copy to:

Paul Hastings LLP

600 Travis Street, Fifty-Eighth Floor

Houston, Texas 77002

Facsimile: (713) 353-2399

Attention: Gislar Donnenberg and James E. Vallee

 

19



--------------------------------------------------------------------------------

  (b) If to the IDR Sellers, to:

645 West Hamilton Street, Suite 500

Allentown, Pennsylvania 18101

Attention: Joseph V. Topper, Jr.

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue, N.W.

Washington, D.C. 20005

Facsimile: (202) 661-8280

Attention: Marc S. Gerber

or to such other Persons or at such other addresses as shall be furnished by any
Party by like notice to the other Party, and such notice or communication shall
be deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 8.4 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
Party as provided in this Section 8.4.

 

Section 8.5 Entire Agreement.

This Agreement, together with the Schedules and the Exhibits hereto, the other
Transaction Documents and the Confidentiality Agreement represent the entire
agreement and understanding of the Parties with respect to the transactions set
forth herein and therein, and no representations or warranties have been made in
connection herewith or therewith other than those expressly set forth herein or
therein. This Agreement, together with the Schedules and the Exhibits hereto,
the other Transaction Documents and the Confidentiality Agreement supersede all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the Parties relating to the subject matter hereof or
thereof and all prior drafts of such documents, all of which are merged into
this Agreement, the other Transaction Documents and the Confidentiality
Agreement, as applicable. No prior drafts of such documents and no words or
phrases from any such prior drafts shall be admissible into evidence in any
action or suit involving such documents.

 

Section 8.6 Waivers and Amendments.

The IDR Sellers (on the one hand) or CST and IDR Buyer (on the other hand) may,
by written notice to the other Party: (a) extend the time for the performance of
any of the obligations or other actions of such other Party; (b) waive any
inaccuracies in the representations or warranties of such other Party contained
in this Agreement or in any document delivered pursuant to this Agreement by
such other Party; (c) waive compliance with any of the covenants of such other
Party contained in this Agreement; (d) waive performance of any of the
obligations of such other Party created under this Agreement; or (e) waive
fulfillment of any of the conditions to its own obligations under this Agreement
or in any documents delivered pursuant to this Agreement by such other Party.
The waiver by any Party of a Breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent Breach, whether or not
similar, unless such waiver specifically states that it is to be construed as a
continuing waiver. This Agreement may be amended, modified or supplemented only
by a written instrument executed by all of the Parties.

 

Section 8.7 Severability.

This Agreement shall be deemed severable, and the invalidity or unenforceability
of any specific term or provision of this Agreement shall not affect the
validity or enforceability of this Agreement or of any other term or provision
of this Agreement. Furthermore, in lieu of any such invalid or unenforceable
term or provision, the Parties shall negotiate in good faith to modify this
Agreement to include a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

20



--------------------------------------------------------------------------------

Section 8.8 Titles and Headings.

The Article and Section headings and any table of contents contained in this
Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 8.9 Signatures and Counterparts.

Facsimile or electronic transmission of any signed original document and/or
retransmission of any signed facsimile or electronic transmission shall be the
same as delivery of an original. At the request of any Party, the Parties will
confirm facsimile or electronic transmission by signing a duplicate original
document. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall be considered
one and the same agreement.

 

Section 8.10 Post-Closing Enforcement of the Agreement; Damages.

Each of the Parties acknowledges and agrees that an award of monetary damages
would be inadequate for any Breach of this Agreement by any Party of any
covenant or obligation to be performed after the Closing, and any such Breach
would cause the non-breaching Parties irreparable harm. Each of the Parties
acknowledges and agrees that in the event any covenant or obligation of the
acknowledging Party to be performed after Closing is not performed in accordance
with the specific terms of this Agreement or is otherwise breached, then the
other Party shall be entitled to an injunction or injunctions to prevent such
non-performance or Breach and to specifically enforce the covenants and
obligations of the acknowledging Party to be performed after Closing, in any
courts of the State of Delaware, and in the federal courts of the United States
of America located in Delaware, in addition to any other remedy to which the
non-breaching Party may be entitled for such non-performance or Breach.

 

Section 8.11 Governing Law.

This Agreement shall be governed by and construed in accordance with the
internal and substantive Laws of the State of Delaware and without regard to any
conflicts of Laws concepts that would apply the substantive Law of some other
jurisdiction.

 

Section 8.12 Disclosure.

Certain information set forth in the Schedules is included solely for
informational purposes, is not an admission of liability with respect to the
matters covered by the information, and may not be required to be disclosed
pursuant to this Agreement. Disclosure of any item in any section of the
Schedules shall serve to qualify the correspondingly numbered section or
subsection in this Agreement and any other section or subsection of this
Agreement to the extent the applicability of such disclosure to such section of
subsection is reasonably apparent on its face to the non-disclosing party. The
specification of any dollar amount in the representations and warranties
contained in this Agreement or the inclusion of any specific item in the
Schedules is not intended to imply that such amounts (or higher or lower
amounts) or specific item are or are not material, and no party shall use the
fact of the setting of such amounts or the fact of the inclusion of any such
item in the Schedules in any dispute or controversy between the Parties as to
whether any obligation, item, or matter not described in this Agreement or
included in a Schedule is or is not material for purposes of this Agreement.

 

Section 8.13 Consent to Jurisdiction.

To the fullest extent permitted by applicable Law, the Parties hereby
irrevocably submit to the jurisdiction of the courts of the State of Delaware
and of the federal courts of the United States of America located in Delaware
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, and each Party irrevocably agrees
that all claims in respect of such dispute or proceeding shall be heard and
determined in such courts. The Parties hereby irrevocably waive, to the fullest
extent permitted by applicable Law, any objection that they may now or hereafter
have to the venue of any dispute arising out of or relating to this Agreement or
any of the transactions contemplated by this Agreement brought in such court or
any defense of inconvenient forum for the maintenance of such dispute. Each
Party agrees that a judgment in any dispute heard in the venue specified by this
section may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable Law.

 

Section 8.14 Waiver of Trial by Jury.

EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

 

21



--------------------------------------------------------------------------------

Section 8.15 Construction.

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs, including any defined terms in this
Agreement, shall include the plural and vice versa; (b) references to Articles
and Sections refer to Articles and Sections of this Agreement; (c) references to
Schedules and Exhibits refer to the Schedules and Exhibits attached to this
Agreement, each of which is made a part hereof for all purposes; (d) the terms
“include”, “includes”, “including” and words of like import shall be deemed to
be followed by the words “without limitation”; (e) the terms “hereof,” “herein”
and “hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement; and (f) references to money refer to legal currency
of the United States of America.

ARTICLE IX

DEFINITIONS

For purposes of this Agreement, the following terms have the respective
meanings:

 

Section 9.1 “Affiliate” or “Affiliates” of a Person means a Person that directly
or indirectly, through one or more intermediaries, controls, is controlled by or
is under common control with the first-mentioned Person. From and after Closing,
Lehigh GP, the IDR Holders, the Partnership and the Subsidiaries of the
Partnership will not be Affiliates of the IDR Sellers.

 

Section 9.2 “Agreement” has the meaning assigned to such term in the Preamble.

 

Section 9.3 “Amended and Restated Omnibus Agreement” has the meaning assigned to
such term in the GP Purchase Agreement.

 

Section 9.4 “Breach” means any matter, fact or circumstance that constitutes a
breach or inaccuracy by a Party of any representation, warranty, agreement,
obligation or covenant of such Party contained in this Agreement.

 

Section 9.5 “Business Day” means any day of the year on which national banking
institutions in Delaware are open to the public for conducting business and are
not required or authorized to close.

 

Section 9.6 “Buyer Fundamental Representations” has the meaning assigned to such
term in Section 7.1(b).

 

Section 9.7 “Buyer Indemnified Parties” means the IDR Buyer, IDR Holders, GP
Buyer, CST and their Affiliates (other than Lehigh GP, the Partnership and the
Subsidiaries of the Partnership) and each of their respective officers,
directors, managers, employees and agents.

 

Section 9.8

“Buyer Material Adverse Effect” means any change, effect, event, development or
occurrence with respect to the condition (financial or otherwise), assets,
properties, business, operations or results of operations of CST and its
Subsidiaries, that is material and adverse to CST and its Subsidiaries, taken as
a whole, or that materially and adversely affects the ability of CST or IDR
Buyer to consummate the transactions contemplated by this Agreement, prevents or
materially delays the consummation of the transactions contemplated by this
Agreement or impairs CST or IDR Buyer’s ability to perform their obligations
under this Agreement; provided, however, that “Buyer Material Adverse Effect”
shall not include any change, effect, event, development or occurrence (a)
disclosed in the Buyer SEC Reports filed or furnished to the SEC prior to the
date of this Agreement or as disclosed in the Schedules to this Agreement or (b)
resulting from, relating to or arising out of (i) the announcement or the
existence of, compliance with or performance under, this Agreement, any other
Transaction Document or the transactions contemplated hereby and thereby
(including the impact thereof on the relationships, contractual or otherwise, of
CST or its Subsidiaries with employees, labor unions, customers, suppliers or
partners), (ii) changes or developments in the industries in which CST and its
Subsidiaries operate, (iii) changes in or generally affecting the economy, the
financial or securities markets, or political, legislative or regulatory
conditions, in each case in the United States, (iv) any taking of any action at
the request of LGC, (v) any adoption, implementation, promulgation, repeal,
modification, reinterpretation or proposal of any rule, regulation, ordinance,
order, protocol or any other Law of or by any Governmental Authority or market
administrator, (vi) changes in GAAP or accounting standards or interpretations
thereof, (vii) any weather-related or other force majeure event or natural
disasters or outbreak or escalation of hostilities or acts of war or terrorism,
(viii) any failure by CST to meet any financial projections or forecasts or
estimates of revenues, earnings or other financial metrics for any period
(provided that the exception in this clause (viii) shall not prevent or
otherwise affect a determination that any change, effect, event, development or
occurrence underlying such failure has resulted in, or contributed to, a Buyer
Material Adverse Effect so long as it is not otherwise excluded by this
definition)

 

22



--------------------------------------------------------------------------------

  or (ix) any changes in the share price or trading volume of shares of CST
Common Stock (provided that the exception in this clause (ix) shall not prevent
or otherwise affect a determination that any change, effect, event, development
or occurrence underlying such failure has resulted in, or contributed to, a
Buyer Material Adverse Effect so long as it is not otherwise excluded by this
definition), unless in the case of clauses (ii)-(iii) and (v)- (vii) above such
change has a disproportionately adverse effect on CST and its Subsidiaries,
taken as a whole, relative to other participants in the industry or industries
in which CST and its Subsidiaries operate.

 

Section 9.9 “Buyer SEC Reports” has the meaning assigned to such term in Section
3.9.

 

Section 9.10 “Cap” has the meaning assigned to such term in Section 7.2(c)(i).

 

Section 9.11 “Cash Consideration” has the meaning assigned to such term in
Section 1.3(a).

 

Section 9.12 “Closing” has the meaning assigned to such term in Section 1.1(c).

 

Section 9.13 “Closing Date” has the meaning assigned to such term in Section
1.1(c).

 

Section 9.14 “Code” means the Internal Revenue Code of 1986, as amended.

 

Section 9.15 “Common Units” has the meaning assigned to such term in the
Partnership Agreement.

 

Section 9.16 “Competing Transaction” has the meaning assigned to such term in
Section 4.9(a).

 

Section 9.17 “Confidentiality Agreement” means the Confidentiality Agreement
dated March 20, 2014, by and among CST, LGC, Lehigh GP and the Partnership.

 

Section 9.18 “CST” has the meaning assigned to such term in the Preamble.

 

Section 9.19 “CST Common Stock” has the meaning assigned to such term in Section
1.2(b)(ii).

 

Section 9.20 “CST Credit Agreement” has the meaning assigned to such term in the
GP Purchase Agreement.

 

Section 9.21 “Deductible” has the meaning assigned to such term in Section
7.2(c)(ii).

 

Section 9.22 “Employee Plans” has the meaning assigned to such term in the GP
Purchase Agreement.

 

Section 9.23 “Encumbrances” has the meaning assigned to such term in Section
1.1(a).

 

Section 9.24 “Enforceability Exceptions” has the meaning assigned to such term
in Section 2.2(a).

 

Section 9.25 “Equity Consideration” has the meaning assigned to such term in
Section 1.3(a).

 

Section 9.26 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

Section 9.27 “Execution Date” has the meaning assigned to such term in the
Preamble.

 

Section 9.28 “GAAP” means generally accepted accounting principles at the time.

 

Section 9.29 “Governmental Authority” means any foreign, federal, tribal, state
or local government, court, agency or commission or other governmental or
regulatory body or authority or of any arbitrator.

 

Section 9.30 “GP Buyer” has the meaning assigned to such term in the GP Purchase
Agreement.

 

Section 9.31 “GP Purchase Agreement” has the meaning assigned to such term in
the Recitals.

 

Section 9.32 “IDR Buyer” has the meaning assigned to such term in the Preamble.

 

Section 9.33 “IDR Buyer Group” has the meaning assigned to such term in Section
4.9(b).

 

Section 9.34 “IDR Buyer’s Taxes” means any federal, state or local income taxes
payable with respect to the amount of Partnership gross income or gain properly
allocable to the IDRs with respect to any Incentive Distributions described in
the second sentence of Section 5.9(c) of the GP Purchase Agreement.

 

Section 9.35 “IDR Competing Transaction” has the meaning assigned to such term
in Section 4.9(b).

 

Section 9.36 “IDR Holders” has the meaning assigned to such term in the
Recitals.

 

23



--------------------------------------------------------------------------------

Section 9.37 “IDR LLC I” has the meaning assigned to such term in the Recitals.

 

Section 9.38 “IDR LLC II” has the meaning assigned to such term in the Recitals.

 

Section 9.39 “IDR Sellers” has the meaning assigned to such term in the
Preamble.

 

Section 9.40 “IDR Sellers Group” has the meaning assigned to such term in
Section 4.9(a).

 

Section 9.41 “IDR Sellers’ Taxes” means any federal, state or local income taxes
payable with respect to (a) any taxable gain recognized upon the sale of the
IDRs or the Membership Interests and (b) the amount of Partnership gross income
or gain properly allocable to the IDRs with respect to any Incentive
Distributions described in the first sentence of Section 5.9(c) of the GP
Purchase Agreement.

 

Section 9.42 “IDRs” means those certain Incentive Distribution Rights (as
defined in the Partnership Agreement) initially issued to Lehigh GP as
referenced in Section 5.2(a) of the Partnership Agreement.

 

Section 9.43 “Incentive Distributions” has the meaning assigned to such term in
the Partnership Agreement.

 

Section 9.44 “Indemnified Party” has the meaning assigned to such term in
Section 7.2(c)(iii).

 

Section 9.45 “Indemnifying Party” has the meaning assigned to such term in
Section 7.2(c)(iii).

 

Section 9.46 “Knowledge of CST” means matters, facts or circumstances that any
executive officer of CST is aware of either because such matters, facts or
circumstances were disclosed to them or otherwise brought to their attention.

 

Section 9.47 “Knowledge of the IDR Sellers” means matters, facts or
circumstances that Joseph V. Topper, Jr. or John B. Reilly III are aware of
either because such matters, facts or circumstances were disclosed to them or
otherwise brought to their attention.

 

Section 9.48 “Law” has the meaning assigned to such term in Section 2.3.

 

Section 9.49 “Legal Opinion” has the meaning assigned to such term in the GP
Purchase Agreement.

 

Section 9.50 “Legal Proceeding” has the meaning assigned to such term in Section
2.7.

 

Section 9.51 “Lehigh GP” means Lehigh Gas GP LLC.

 

Section 9.52 “LGC” means Lehigh Gas Corporation, a Delaware corporation.

 

Section 9.53 “LGO” means Lehigh Gas-Ohio, LLC, a Delaware limited liability
company.

 

Section 9.54 “Lock-up Period” has the meaning assigned to such term in Section
1.4(a).

 

Section 9.55 “Loss” or “Losses” has the meaning assigned to such term in Section
7.2(a).

 

Section 9.56 “Membership Interest Assignment” has the meaning assigned to such
term in Section 1.2(a)(i).

 

Section 9.57 “Membership Interests” has the meaning assigned to such term in the
Recitals.

 

Section 9.58 “Notification” has the meaning assigned to such term in Section
4.5(a).

 

Section 9.59 “Organizational Documents” means with respect to any entity, the
certificate of incorporation, bylaws, certificate of formation, limited
liability company operating agreement, partnership or limited partnership
agreement, trust agreement or other formation or governing documents of any such
entity.

 

Section 9.60 “Outside Date” has the meaning assigned to such term in Section
6.1(a)(iv).

 

Section 9.61 “Parties” or “Party” has the meaning assigned to such term in the
Preamble.

 

Section 9.62 “Partnership” has the meaning assigned to such term in the
Recitals.

 

Section 9.63 “Partnership Agreement” means the First Amended and Restated
Agreement of Limited Partnership of the Partnership dated October 30, 2012, by
and among the Partnership, Lehigh GP and LGC.

 

Section 9.64 “Partnership Entities” has the meaning assigned to such term in the
GP Purchase Agreement.

 

24



--------------------------------------------------------------------------------

Section 9.65 “Person” means an individual, corporation, association, trust,
limited liability company, limited partnership, limited liability partnership,
partnership, incorporated organization, other entity or group (as defined in
Section 13(d)(3) of the Exchange Act).

 

Section 9.66 “Pre-Closing Contributions” has the meaning assigned to such term
in Section 1.1(a).

 

Section 9.67 “Pre-Closing IDR Distribution Claims” means any Loss associated
with any IDR Seller’s ownership of the IDRs or receipt of distributions relating
to the IDRs pursuant to the terms of the Partnership Agreement or otherwise,
including (a) the amount, timing or payment of any such distributions, (b)
whether such IDRs were validly issued in accordance with applicable securities
laws, or (c) any other matter for which IDR Seller may have a claim against
Lehigh GP or any of the Partnership Entities.

 

Section 9.68 “Pre-Closing Period” has the meaning assigned to such term in the
GP Purchase Agreement.

 

Section 9.69 “Purchase Price” has the meaning assigned to such term in Section
1.3.

 

Section 9.70 “Registration Rights Agreement” has the meaning assigned to such
term in Section 1.2(a)(vii).

 

Section 9.71 “Reilly Trust” has the meaning assigned to such term in the
Preamble.

 

Section 9.72 “SEC” means the Securities and Exchange Commission.

 

Section 9.73 “Securities Act” has the meaning assigned to such term in Section
1.4(a).

 

Section 9.74 “Seller Fundamental Representations” has the meaning assigned to
such term in Section 7.1(a).

 

Section 9.75 “Seller Indemnified Parties” means the IDR Sellers, LGC and their
Affiliates and their respective officers, directors, trustees, managers,
employees and agents.

 

Section 9.76 “Seller Material Adverse Effect” means any change, effect, event,
development or occurrence that materially and adversely affects the ability of
the IDR Sellers to consummate the transactions contemplated by this Agreement,
prevents or materially delays the consummation of the transactions contemplated
by this Agreement or impairs any IDR Seller’s ability to perform their
obligations under this Agreement; provided, however, that “Seller Material
Adverse Effect” shall not include any change, effect, event, development or
occurrence (a) as disclosed in the Schedules to this Agreement or (b) resulting
from, relating to or arising out of (i) the announcement or the existence of,
compliance with or performance under, this Agreement, any other Transaction
Document or the transactions contemplated hereby and thereby (including the
impact thereof on the relationships, contractual or otherwise, of Lehigh GP or
the Partnership Entities with employees, labor unions, customers, suppliers or
partners), (ii) any taking of any action at the request of CST or IDR Buyer,
(iii) any adoption, implementation, promulgation, repeal, modification,
reinterpretation or proposal of any rule, regulation, ordinance, order, protocol
or any other Law of or by any Governmental Authority or market administrator,
(iv) changes in GAAP or accounting standards or interpretations thereof, (v) any
weather-related or other force majeure event or natural disasters or outbreak or
escalation of hostilities or acts of war or terrorism, unless in the case of
clauses (iii)-(v) above such change has a disproportionately adverse effect on
the IDR Sellers.

 

Section 9.77 “Solvent” has the meaning assigned to such term in Section 2.8.

 

Section 9.78 “Straddle Period” has the meaning set forth in the GP Purchase
Agreement.

 

Section 9.79 “Tax” or “Taxes” means mean any and all federal, state, local,
foreign and other taxes, levies, fees, imposts and duties of whatever kind
(including any interest, penalties or additions to the tax imposed in connection
therewith or with respect thereto), including, without limitation, taxes imposed
on, or measured by, income, franchise, profits or gross receipts, and also ad
valorem, value added, sales, use, service, real or personal property, capital
stock, license, payroll, withholding, employment, social security, workers’
compensation, unemployment compensation, utility, severance, production, excise,
stamp, occupation, premium, windfall profits, transfer and gains taxes and
customs duties.

 

Section 9.80 “Tax Returns” means returns, reports, exhibits, schedules,
information statements, declaration, claim for refund and other documentation
(including any additional or supporting material) filed or maintained, or
required to be filed or maintained, in connection with the calculation,
determination, assessment or collection of any Tax or provided to any Tax
authority, including any amendments thereto.

 

Section 9.81 “Topper Employment Agreement” has the meaning assigned to such term
in the GP Purchase Agreement.

 

25



--------------------------------------------------------------------------------

Section 9.82 “Topper Trust” has the meaning assigned to such term in the
Preamble.

 

Section 9.83 “Transaction Documents” means this Agreement, the Registration
Rights Agreement, the Voting Agreement, the GP Purchase Agreement and the other
agreements, contracts, documents, instruments and certificates provided for in
this Agreement or the GP Purchase Agreement to be entered into by one or more of
the Parties or any of their Affiliates in connection with the transactions
contemplated by this Agreement.

 

Section 9.84 “Transfer Restriction Agreement” has the meaning assigned to such
term in the GP Purchase Agreement.

 

Section 9.85 “Transferred Employees” has the meaning assigned to such term in
the GP Purchase Agreement.

 

Section 9.86 “Transition Services Agreement” has the meaning assigned to such
term in the GP Purchase Agreement.

 

Section 9.87 “Transfer Taxes” has the meaning assigned to such term in Section
4.7.

 

Section 9.88 “Voting Agreement” has the meaning assigned to such term in Section
1.2(a)(viii).

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

2004 IRREVOCABLE AGREEMENT OF TRUST OF JOSEPH V. TOPPER, SR. By:

/s/ Joseph V. Topper, Jr.

Joseph V. Topper, Jr. Trustee 2008 IRREVOCABLE AGREEMENT OF TRUST OF JOHN B.
REILLY, JR. By:

/s/ John B. Reilly III

John B. Reilly III Trustee CST Brands, Inc. By:

/s/ Kimberly S. Bowers

Name: Kimberly S. Bowers Title: Chief Executive Officer, President and Chairman
of the Board CST BRANDS HOLDINGS, LLC By:

/s/ Kimberly S. Bowers

Name: Kimberly S. Bowers Title: President